          Case 3:21-cv-00122 Document 1 Filed 05/28/21 Page 1 of 19




               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS

___________________________________
                                    )
BROTHERHOOD OF LOCOMOTIVE )                   Case No.: ______________
ENGINEERS AND TRAINMEN,             )
7061 East Pleasant Valley Road      )
Independence, Ohio 44131,           )         Hon. ___________________
                                    )
                  Plaintiff,        )         (Jury Trial Demanded)
                                    )
                         v.         )
                                    )
UNION PACIFIC RAILROAD              )
COMPANY,                            )
1400 Douglas St.                    )
Omaha NE, 68179,                    )
                         Defendant. )
                                    )

            PLAINTIFF’S VERIFIED COMPLAINT
   FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF,
           DECLARATORY RELIEF AND DAMAGES

      Plaintiff Brotherhood of Engineers and Trainmen (“BLET,” “Union,” or

“Plaintiff”), a division of the Rail Conference of the International Brotherhood

of Teamsters (“IBT”), for its verified complaint against Defendant Union

Pacific Railroad Company (“UP,” or “Rail Carrier” or “Defendant”) hereby

states:

                       JURISDICTION AND VENUE

      1. This is an action brought, inter alia, pursuant to the Railway Labor

Act, 45 U.S.C. § 151, et seq., (hereinafter “the RLA” or “the Act”). This Court

has subject matter jurisdiction as follows: (a) under 28 U.S.C. § 1331 because

the case arises under the laws of the United States, namely, the RLA; (b) under

                                       1
       Case 3:21-cv-00122 Document 1 Filed 05/28/21 Page 2 of 19




28 U.S.C. § 1337 because the matter in controversy arises under an Act of

Congress regulating commerce, namely, the RLA; and (c) under 28 U.S.C. §§

2201 and 2202 because this is an actual controversy in which the Plaintiff

seeks declaratory judgment.

      2. The immediate injunctive relief sought by this action is necessary to

stop the Defendant’s unlawful actions to undermine the Union and the

engineers and trainmen it represents in collective bargaining with UP.

Specifically, UP has overtly and unabashedly retaliated against BLET union

officials in violation of Sections 2, Third and Fourth of the RLA, 45 U.S.C. §§

152, Third and Fourth, which prohibit “interference…influence or coerc[ion]”

in employees’ choice to form, join or support a union. Because of anti-union

animus, UP has taken out of service from employment with UP five union

officials from the Union’s Local Division in El Paso, Texas, essentially

obliterating the local union’s ability to represent its members. UP has

indefinitely suspended BLET Division 192 Local Chairman Peter Shepard,

who also is Division 192’s delegate to the Union’s General Committee;

President David Butler; Secretary-Treasurer John Moye; Third Vice Local

Chairman Joe Reyes; and First Vice Local Chairman and Alternate Trustee

Kevin Seale. UP also indefinitely suspended Joe Telehany, who is an engineer

at UP but holds no Union office. The patently pretextual reason given for this

action is that there was a fight among Union members at a Division union

meeting completely off duty and off company property. UP had no basis



                                      2
        Case 3:21-cv-00122 Document 1 Filed 05/28/21 Page 3 of 19




whatsoever to inject itself in off-duty union affairs, let alone to indefinitely

suspend all BLET Division 192 local union officials without pay for failing to

report what happened at the off-duty union meeting. Said unilaterally

promulgated obligation to report alleged off-duty misconduct at union

meetings flies in the face of the Union’s duty of fair representation, which

requires that the Union refrain from harming the interests of its members. The

Defendant has taken these unlawful actions for the purpose of destroying the

Union’s ability to function as the certified collective bargaining representative

of the crafts or classes of locomotive engineers and trainmen under the RLA.

It is therefore patently cognizable in this Court. See Brotherhood of Ry.

Trainmen v. Central of Ga. Ry., 305 F.2d 605, 608–09 (5th Cir. 1962);

Brotherhood of Ry. Carmen. v. Atchison, Topeka & Santa Fe, 847 F.2d 403 (5th

Cir. 1990), footnote 10.

      3. Venue under 28 U.S.C. § 1391(b)(2) and (3) is proper, and personal

jurisdiction over Defendant exists in this District wherein Defendant is

located, where a substantial part of the events or omissions giving rise to the

claims occurred, where the unlawful disciplinary action took place, where labor

relations policy is promulgated, where the Rail Carrier and most witnesses are

found, and where the Rail Carrier regularly conducts business operations and

has substantial contacts.




                                       3
       Case 3:21-cv-00122 Document 1 Filed 05/28/21 Page 4 of 19




                               THE PARTIES

      4. Plaintiff BLET is the oldest rail union in North America. It is a

division of the Rail Conference of the IBT. The BLET represents Locomotive

Engineers, Conductors, Brakemen, Firemen, Switchmen, Hostlers, and other

Engine Service and Train Service Employees on numerous railroads in the

United States. The BLET’s total membership is nearly 57,000 and growing.

Over 6,800 BLET members work for UP under a labor agreement with BLET,

more than 150 of whom work in El Paso, Texas. As such, BLET is a labor

organization and is the exclusive bargaining “representative,” as defined by

Section 1, Sixth of the RLA, 45 U.S.C. § 151, Sixth, of the crafts or classes of

locomotive engineers and trainmen employed by Defendant UP. The BLET is

headquartered at 7061 East Pleasant Valley Road, Independence, Ohio 44131.

      5. Local unions of the BLET are known as Divisions. Each Division

elects five primary local officers: President, Vice President, Local Chairman,

Secretary-Treasurer and Legislative Representative, each serving three-year

terms. The BLET is comprised of more than 470 Divisions. All the Local

Chairmen on a particular railroad constitute the BLET General Committee of

Adjustment on that system; this General Committee is autonomous and

responsible for negotiating, making, interpreting, and enforcing contracts

between engineers and their railroad. Larger railroad systems may have more

than one General Committee and General Chairman.




                                       4
        Case 3:21-cv-00122 Document 1 Filed 05/28/21 Page 5 of 19




      6. BLET Division 192 is a BLET local division and labor organization

headquartered in El Paso, Texas. The General Committee has delegated to

BLET Division 192 the exclusive responsibility of providing day-to-day

representation to the BLET-represented employees working for Defendant.

Currently, among the BLET Division 192 union officials are: 1) Peter Shepard,

Local Chairman, 2) David Butler, President; 3) John Moye, Secretary-

Treasurer; 4) Joe Reyes, Third Vice Local Chairman; and 5) Kevin Seale, First

Vice Local Chairman and Alternate Trustee. Union member Joe Telehany is

an engineer at UP but holds no Union office.

        7.    Defendant UP is a freight-hauling railroad that operates 8,300

locomotives over 32,200 miles (51,800 km) or routes in 23 U.S. states west of

Chicago and New Orleans. It is the second largest railroad in the United

States. As such, Defendant UP is a rail “carrier” within the meaning of the

RLA, 45 U.S.C. § 151, First. It employs over 6,800 BLET members under labor

agreements with BLET, more than 150 of whom work in El Paso, Texas. UP

does substantial business in this District via rail freight and related

operations.

        8.    This action is brought by the Plaintiff BLET in its own behalf and

on behalf and in the interest of all employees in the craft or class in the service

of Defendants which BLET represents.




                                        5
     Case 3:21-cv-00122 Document 1 Filed 05/28/21 Page 6 of 19




                               THE FACTS

      9.   A central feature of federal labor law is that the employer has no

legitimate or lawful interest in the internal affairs of the union with which

it has a labor agreement. Thus, typically the issue of how the union conducts

its affairs is not a proper subject for bargaining.

      10. Moreover, in like vein the employer is prohibited from spying on

union activities such as those occurring at the union hall or on a private

union website. See, Konop v. Hawaiian Airlines, Inc., 302 F.3d 868, 882 (9th

Cir. 2002).

      11. While union members regularly clash at union meetings over

work-related issues, UP has never before claimed that it had any right to

dictate what occurred at those meetings or how BLET officials are to

represent its members.

      12. Notwithstanding, on or about the second week of May 2021, UP

indefinitely suspended BLET Division 192 Local Chairman Peter Shepard;

President David Butler; Secretary-Treasurer John Moye; Vice Local

Chairman Joe Reyes; Trustee Kevin Seale; and union member Joe Telehany,

who is an engineer at UP but holds no Union office.

      13. Each of these men were issued a Notice of Investigation by UP

charging them with failing to report a fight that allegedly had occurred on

March 9, 2021 at a restaurant parking lot where the Union meeting was

being held by BLET Division 192.



                                      6
     Case 3:21-cv-00122 Document 1 Filed 05/28/21 Page 7 of 19




      14. Only two union officials, BLET Division 192 Local Chairman

Peter Shepard and Vice Local Chairman Joe Reyes, were claimed to have

been involved in the physical altercation in the parking lot with union

member David Cisneros. The rest of the persons indefinitely suspended were

bystanders.

      15. Nonetheless, UP has charged all these men with failing to

intervene in the fight and failing to report the incident at the Union meeting

to UP management.

      16. For instance, with respect to BLET Division 192 President David

Butler, who was only a bystander, the UP Notice of Investigation charges

him as follows:

          Subject: NOTICE OF INVESTIGATION

          Dear David Butler:

          Please report to Holiday Inn El Paso West, 900
          Sunland Park Dr El Paso, TX at 10:00 hours on
          05/20/2021 for the hearing to develop the facts and
          determine your responsibility, if any, in connection
          with the below charge.

          On 03/09/2021, at the location of El Paso, TX, at
          approximately 08:45 hours, while employed as a [sic]
          ENGINEER, you allegedly engaged in and/or
          supported a physical attack against another
          employee. You witnessed the physical attack and
          further failed to take any action and/or report the
          incident. The alleged physical attack appeared to
          further be in retaliation for this employee’s decision
          to accept certain types of service permitted under
          the collective bargaining agreement. Carrier
          management learned of these events through a
          report to RMCC on 5/5/21. These actions undermine

                                     7
     Case 3:21-cv-00122 Document 1 Filed 05/28/21 Page 8 of 19




          the Carrier’s ability to maintain a harassment-free
          workplace and to manage its working forces as
          permitted by the collective bargaining agreement
          and applicable law. In addition, these actions have
          led to lost work hours and interfere with the
          Carrier’s ability to serve customers. This is a
          possible violation of the following rule(s): This is a
          possible violation of the following rule(s) and/or
          policy:

          1.6: Conduct - Careless
          1.6: Conduct - Discourteous 1.6:
          Conduct - Dishonest

          Under the MAPS Policy, this violation is a Dismissal
          event. Based upon your current status, if you are
          found to be in violation of this alleged charge,
          Dismissal may result. …

      17. The notices of investigation charging the other above-mentioned

Union members are substantially similar.

      18. UP Work Rule 1.6, which is cited in each notice of investigation

as the basis for the charges, provides in pertinent part:

          1.6: Conduct

          Employees must not be:

          1. Careless of the safety of themselves or others
          2. Negligent
          3. Insubordinate
          4. Dishonest
          5. Immoral
          6. Quarrelsome
             or
          7. Discourteous

          Any act of hostility, misconduct, or willful disregard
          or negligence affecting the interest of the company
          or its employees is cause for dismissal and must be


                                     8
     Case 3:21-cv-00122 Document 1 Filed 05/28/21 Page 9 of 19




           reported. Indifference to duty or the performance of
           duty will not be tolerated.

      19. UP has never applied this unilaterally promulgated rule to off-

duty conduct at union meetings, even though activities at off-duty union

meetings may “affect” the company; however, it is patently unlawful for the

employer to try to regulate such meetings and thereby undermine the

effectiveness of private, protected union activity.

      20. In addition, Messrs. Reyes’ and Shepard’s Notices of Investigation

allege a violation of Item 10-I: Union Pacific Railroad Policies – Policy to

Address Violence & Abusive Behavior in the Workplace – Dismissal, as they

were purportedly involved in the altercation with Mr. Cisneros. However,

UP’s “Policy to Address Violent and Abusive Behavior in the Workplace”

does not apply to off-duty conduct. It provides in pertinent part:

            The Company will not tolerate or condone any form
           of violence or threats of violence committed by or
           against its employees, contractors, customer/clients,
           vendors, suppliers, or visitors in the course of
           conducting business, while on Company property,
           traveling on Company business, or when using the
           Company’s computer network, systems or
           equipment. …

      21. There is also no language in the labor agreement between the

parties authorizing UP to take such action against Union members for their

off-duty conduct at Union meetings.

      22. While UP has taken Messrs. Shepard and Reyes out of service for

allegedly participating in a fight with Mr. David Cisneros at the off-duty



                                      9
    Case 3:21-cv-00122 Document 1 Filed 05/28/21 Page 10 of 19




union meeting, it has refrained from taking Mr. Cisneros out of service. This

is unprecedented at UP, as it always takes both participants in a fight out

of service. This unequal treatment underscores UP’s anti-union animus

against the above-mentioned charged union members.

      23. As alleged by UP in the charges, it perceives that Mr. Cisneros

was disputing the local division’s alleged requests that he not take extra

work offered by the Company known as “shoves.” UP believes that this pro-

company position by Mr. Cisneros must be supported and that the local

division leadership must be punished by this bogus, retaliatory disciplinary

action for simply advising members like Mr. Cisneros not to take such work.

This type of retaliation for representation activities in opposition to company

interests is prohibited by the RLA under Sections 2, Third and 2, Fourth.

See Brotherhood of Ry. Trainmen v. Central of Ga. Ry, supra (retaliation

against union leader for advising members to refrain from settling claims

with rail carrier states a claim for violation of RLA under Sections 2, Third

and 2, Fourth).

      24. The Union has extensive internal Union disciplinary rules and

hearing procedures to rectify any Union member misconduct, all of which

are off limits to employer involvement, and all of which provide an adequate

remedy for claimed violence between Union members occurring at Union

meetings.




                                    10
     Case 3:21-cv-00122 Document 1 Filed 05/28/21 Page 11 of 19




       25. The local police in El Paso have been contacted and are

investigating the incident, obviating any bona fide need for the employer to

inject itself into off-duty Union affairs.

       26. UP’s actions here to inject itself into Union affairs and discipline

Union officials for an off-duty altercation at a union meeting are designed to

undermine the Union, as these charged union officers are not on property

any longer as employees and cannot represent members on a day-to-day

basis, leaving UP to its own unchallenged designs to breach the agreement

and violate the rights of Union members.

       27. The Union has tried to convince UP to refrain from such unlawful

conduct by presenting security camera footage to UP showing that the

allegations it has made that Mr. Reyes and Shepard were aggressors in the

off-duty altercation and that the rest of the charged members were involved

in supporting the altercation are false, but UP has not relented in its

unlawful actions.

       28. UP’s actions to hold hearings against these members and

question individuals about what transpired at the Union meeting in El Paso

are simply attempts to engage in unlawful surveillance of Union activity.

See Konop v. Hawaiian Airlines, supra; Guess?, Inc., 339 NLRB 432 (2003)

(applying similar principles under the National Labor Relations Act).

Further, UP’s actions to secure Union member communications discussing




                                      11
       Case 3:21-cv-00122 Document 1 Filed 05/28/21 Page 12 of 19




  Union business likewise constitutes unlawful surveillance of Union activity

  that threatens to unlawfully quell such activity.

      29.     Based upon all of these allegations in the Verified Complaint,

Plaintiff is likely to succeed on the merits because its allegations are well pled

and supported in law.

      30.     Plaintiff will suffer irreparable harm without an injunction

because the collective and individual rights of UP Union members are

threatened with permanent harm and this will continue without any

injunction.

      31.     There is no adequate remedy at law because Plaintiff’s injuries

cannot be remedied with a damages award.

      32.     The harm that the Plaintiff will suffer without the injunction is

greater than the harm that preliminary relief would inflict on the Defendant

because the relief sought merely requires Defendant to refrain from violating

federal labor law.


      33.     An injunction is in the public interest because the public has a

strong interest in vindicating the RLA’s public policy permitting employees to

organize, choose their own representatives and bargain collectively free from

interference, influence, or coercion by carriers; hence, the interests of the

public are aligned with Plaintiff herein.


      34.     There are no public officers charged with the duty to protect the

Union who can furnish adequate protection.

                                       12
       Case 3:21-cv-00122 Document 1 Filed 05/28/21 Page 13 of 19




       35.     No prior application has been made to this or any other court

for the relief requested herein.


       36.     Plaintiff has made every reasonable effort to resolve this dispute

to no avail.


       37.     The unlawful actions of UP will continue to unlawfully

undermine the representation of the Union without immediate relief.


                             CAUSES OF ACTION

                                    COUNT I

                  (Violation of Section 2, Third of the RLA)

           38. The allegations of paragraphs 1 through 37 of the Verified

  Complaint are hereby incorporated by reference pursuant to Fed. R. Civ. P.

  10(c).

           39. Section 2, Third of the RLA, 45 U.S.C. § 152, Third provides:

               Representatives for the purposes of this chapter,
               shall be designated by the respective parties without
               interference, influence or coercion by either party
               over the designation of representatives by the other;
               and neither party shall in any way interfere with
               influence, or coerce the other in its choice of
               representatives.

           40. By suspending and retaliating against Local Chairman Peter

  Shepard, President David Butler, Secretary-Treasurer John Moye, Third

  Vice Local Chairman Joe Reyes, First Vice Local Chairman and Alternate

  Trustee Kevin Seale, and Member Joe Telehany for engaging in protected



                                        13
     Case 3:21-cv-00122 Document 1 Filed 05/28/21 Page 14 of 19




Union-related activity Defendant interfered with, influenced and/or coerced

UP engineers in the exercise of their right to designate representatives of

their choosing and the right of the Union and its members to freely

participate in protected activity under the RLA.

         41. By surveilling or otherwise creating the impression that it is

surveilling the activities of Union members, Defendant interfered with,

influenced and/or coerced UP engineers in the exercise of their right to

designate representative of their choosing and the right of the Union and its

members to freely participate in protected activity under the RLA.

         42. The actions of the Defendant referenced herein were motivated

by anti-union animus and taken for the purpose of impairing the ability of

the Union and its members to function and freely associate, as well as to

destroy support for the Union, to weaken the BLET and ultimately to

destroy it.

                                   COUNT II

                (Violation of Section 2, Fourth of the RLA)

         43. The allegations of paragraphs 1 through 42 of the Verified

Complaint are hereby incorporated by reference pursuant to Fed. R. Civ. P.

10(c).

         44. Section 2, Fourth of the RLA, 45 U.S.C. § 152, Fourth provides:

              Employees shall have the right to organize and
              bargain collectively through representatives of their
              own choosing . . . No carrier, its officers, or agents
              shall deny or in any way question the right of its

                                       14
       Case 3:21-cv-00122 Document 1 Filed 05/28/21 Page 15 of 19




             employees to join, organize, or assist in organizing
             the labor organization of their choice and it shall be
             unlawful for any carrier to interfere in any way with
             the organization of its employees, or to use the funds
             of the carrier . . . to influence or coerce employees in
             an effort to induce them . . . not to join or remain
             members of any labor organization.

         45. By surveilling or otherwise creating the impression that they

  were surveilling the activities of Union members, Defendant has interfered

  and continues to interfere with the rights of employees to organize and

  bargain collectively, has interfered and continues to interfere with the

  organization of its employees, has used and continues to use the funds of the

  rail carrier in an effort to induce the members of the Union not to join or

  remain members of the Union, and has interfered and continues to interfere

  with the right of Union members to freely participate in protected activity

  under the RLA.

         46. The actions of Defendant referenced herein were motivated by

  anti-union animus and taken for the purpose of impairing the ability of the

  Union and its members to function and freely associate, to destroy support

  for the Union, to weaken the Union and to ultimately destroy it.

         47. By engaging in said actions, Defendant violated Section 2, Fourth

  of the RLA, 45 U.S.C. § 152, Fourth.

                           PRAYER FOR RELIEF

      Plaintiff requests judgment against Defendant on each claim in the

Verified Complaint and for the following relief:



                                       15
   Case 3:21-cv-00122 Document 1 Filed 05/28/21 Page 16 of 19




A. That the Court grant immediate, preliminary injunctive relief enjoining

   Defendant and its agents, employees, representatives, and successors

   and predecessors in interest from:

      1. engaging in surveillance of the Union and its members;

      2. unlawfully interfering with the Union in its representational

         capacities, including without limitation disciplining members of

         the Union and Union leadership for their involvement or support

         for the Union and its interests, objectives and/or concerted

         protected activities;

      3. unlawfully interfering with, influencing, and/or coercing UP

         employees represented by the BLET and its representatives.

B. That the Court award the affected BLET Division members, including

   Local Chairman Peter Shepard, President David Butler, Secretary-

   Treasurer John Moye, Third Vice Local Chairman Joe Reyes, First Vice

   Local Chairman and Alternate Trustee Kevin Seale, and Member Joe

   Telehany immediate reinstatement to work in their former positions of

   employment and all actual and compensatory damages arising from

   their unlawful suspensions and/or disciplines, including but not limited

   to all lost pay and benefits:

C. That the Court order Defendant to destroy all wrongfully obtained

   communications and refrain from any use of said communications;




                                   16
   Case 3:21-cv-00122 Document 1 Filed 05/28/21 Page 17 of 19




D. That the Court issue a declaratory judgment that the Defendant’s

   conduct in taking adverse action against said Union members was in

   violation of Section 2, Third Fourth of the Railway Labor Act, 45 U.S.C.

   §§ 152, Third and Fourth;

E. That the Court order Defendant to conspicuously post copies of this

   Court’s order at Defendants’ headquarters, national rail yard operations

   at locations used by UP BLET crew for a period of one-hundred eighty

   (180) days: and

F. That the Court award damages and monetary relief as follows:

      1. Damages in an amount to be determined at trial in the form of

         Plaintiff’s actual and non-economic damages under 18 U.S.C. §

         2707; and

      2. Punitive and exemplary damages in an amount to be determined

         at trial, to serve as punishment and deterrent in light of

         Defendant’s wrongful acts committed with oppression fraud, and

         malice under 18 U.S.C. § 2707; and

      3. Plaintiff’s attorney’s fees pursuant to 18 U.S.C. § 2707;

      4. Plaintiff’s costs; and

      5. Plaintiff’s pre-judgment and post-judgment interest.




                                  17
      Case 3:21-cv-00122 Document 1 Filed 05/28/21 Page 18 of 19




Dated: May 28, 2021                Respectfully submitted,


                                   /s/ James Petroff
                                   James Petroff (Ohio 42476)
                                   Joshua D. McInerney (Ohio 84355)
                                   BARKAN MEIZLISH, LLP
                                   4200 Regent Street, Suite 210
                                   Columbus, Ohio 43219
                                   Ph: (614) 221-4221
                                   Fax: (614) 744-2300
                                   jpetroff@barkanmeizlish.com
                                   jmcinerney@barkanmeizlish.com

                                   (Applications for Admission pending)

                                   Rod Tanner
                                   Tanner and Associates, PC
                                   6300 Ridglea Place, Suite 407
                                   Fort Worth, Texas 76116-5706
                                   Ph: 817.377.8833
                                   Fax: 817.377.1136
                                   rtanner@rodtannerlaw.com

                                   Counsel for Plaintiff Brotherhood of
                                   Locomotive Engineers and Trainmen




                                 18
Case 3:21-cv-00122 Document 1 Filed 05/28/21 Page 19 of 19
